NO. 07-12-0194-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                AUGUST 20, 2012
                        ______________________________


            SENDERRO CONSTRUCTION SERVICES, INC., APPELLANT

                                          V.

           DENISE RODRIGUEZ, INDIVIDUALLY AND AS NEXT FRIEND
            OF JOSE RODRIGUEZ III, GABRIELLE RODRIGUEZ AND
                 GILLIAN RODRIGUEZ, MINORS, APPELLEES


                       _________________________________

             FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY;

         NO. D-I-GN-09-001075; HONORABLE ORLINDA NARANJO, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      On May 29, 2012, this Court abated this appeal and remanded the cause at the

request of the parties to effectuate a settlement agreement. Now pending before this

Court is Senderro Construction Services, Inc.'s Unopposed Motion to Dismiss in which it

represents that on May 31, 2012, the trial court approved the parties' settlement

agreement, vacated the judgment and dismissed the case without prejudice.          We
reinstate this appeal and grant the motion to dismiss. Having dismissed the appeal at

the request of Senderro Construction Services, Inc., no motion for rehearing will be

entertained and our mandate will issue forthwith.




                                               Patrick A. Pirtle
                                                   Justice




                                           2